USCA11 Case: 22-10587      Date Filed: 10/06/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10587
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LEETAVIOUS M. GAINES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:96-cr-06159-KMM-1
                   ____________________
USCA11 Case: 22-10587           Date Filed: 10/06/2022       Page: 2 of 4




2                        Opinion of the Court                    22-10587


Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
       Leetavious M. Gaines, a counseled federal prisoner, appeals
the denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassion-
ate release pursuant to § 603 of the First Step Act, Pub. L. No.
115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”). The
government has moved for summary affirmance, and Gaines has
responded by conceding that the merits of his appeal are squarely
foreclosed by binding precedent. We agree and affirm.1
       A jury found Gaines guilty of one count of conspiracy to
commit Hobbs Act robbery, six counts of Hobbs Act robbery, six
counts of use of a firearm during a crime of violence, and one count
of possession of a firearm after having been convicted of a felony.
The district court sentenced him to a total sentence of 1330
months’ imprisonment. We affirmed his convictions and sentence.
See United States v. Liddell, 192 F.3d 130 (11th Cir. 1999).
       In 2020, Gaines filed the present, counseled motion for com-
passionate release. He did so before we decided United States v.
Bryant, 996 F.3d 1243 (11th Cir. 2021), cert. denied, 142 S. Ct. 583
(2021). Gaines argued that the United States Sentencing Guidelines
§ 1B1.13 policy statement, which lists extraordinary circumstances


1
 We DENY the government’s alternative request to stay the briefing schedule
as moot.
USCA11 Case: 22-10587            Date Filed: 10/06/2022        Page: 3 of 4




22-10587                  Opinion of the Court                              3

warranting compassionate release, did not apply to prisoner mo-
tions, so the district court could consider his “stacked” sentences as
an extraordinary and compelling reason warranting release. He
also argued that the 18 U.S.C. § 3553(a) factors weighed in favor of
release. The district court denied the motion for compassionate re-
lease, concluding that Gaines’s arguments regarding stacked sen-
tences failed under this Court’s recent decision in Bryant. The dis-
trict court also found that the § 3553(a) factors did not weigh in
favor of release.
       Gaines appealed. The government has moved for summary
affirmance, arguing that Bryant forecloses Gaines’s stacked-sen-
tences argument. The government further asserts that the district
court properly weighed the § 3553(a) sentencing factors. In re-
sponse, Gaines concedes that Bryant forecloses his stacked-sen-
tences argument and therefore forecloses the merits of his appeal,
rendering a decision on the district court’s weighing of the
§ 3553(a) factors unnecessary. We agree.
       Summary disposition is appropriate, as relevant here, where
“the position of one of the parties is clearly right as a matter of law
so that there can be no substantial question as to the outcome of
the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969).2 Under our prior panel precedent rule, a prior


2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
USCA11 Case: 22-10587        Date Filed: 10/06/2022     Page: 4 of 4




4                      Opinion of the Court                22-10587

panel’s holding is binding unless it has been overruled or abrogated
by the Supreme Court or by us sitting en banc. United States v.
Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998).
       In Bryant, this Court concluded that a district court may not
reduce a sentence unless a reduction would be consistent with
United States Sentencing Guidelines § 1B1.13’s definition of ex-
traordinary and compelling reasons. Bryant, 996 F.3d at 1252–62.
The Bryant panel further concluded that the catch-all provision in
the commentary to § 1B1.13 did not grant district courts the discre-
tion to develop other reasons outside those listed in § 1B1.13 that
might justify a reduction in a defendant’s sentence. Id. at 1248,
1263, 1265.
      Bryant binds this panel. See Steele, 147 F.3d at 1317–18. And,
as Gaines concedes, that a defendant received stacked sentences is
not a reason listed in § 1B1.13. Thus, under Bryant, Gaines cannot
show extraordinary and compelling reasons justifying his release,
and so he cannot prevail in his appeal as a matter of law. See United
States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021). We there-
fore GRANT the government’s motion for summary affirmance.
See Groendyke Transp., Inc., 406 F.2d at 1162.